                  Case 20-50601-LSS             Doc 53       Filed 10/12/20         Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                             Chapter 11

BOY SCOUTS OF AMERICA AND
DELAWARE BSA, LLC,1                                                Case No. 20-10343 (LSS)

                                         Debtors.                  Jointly Administered


HARTFORD ACCIDENT AND                                              Adv. Pro. No. 20-50601 (LSS)
INDEMNITY COMPANY AND FIRST
STATE INSURANCE COMPANY
                                                                  Re: Docket Nos. 50 & 52
          Plaintiffs,

          vs.

BOY SCOUTS OF AMERICA, et al.

          Defendants.


                                      CERTIFICATE OF SERVICE

                  I, Marcy J. McLaughlin Smith, hereby certify that on the 12th day of October,

2020, I served or caused to be served the following documents upon the parties set forth on the

attached list via email and that all ECF participants registered in this adversary proceeding were

served electronically through the Court’s ECF system at their respective email addresses registered

with the Court:

                  •     Certification of Counsel Regarding Order Approving Stipulation for Third
                        Extension of Time [DI 50]; and
                  •     Order Approving Stipulation for Third Extension of Time [DI 52].




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Lane, Irving, Texas 75038.


#110656456 v2
                Case 20-50601-LSS    Doc 53       Filed 10/12/20   Page 2 of 4




Dated: October 12, 2020
       Wilmington, Delaware

 TROUTMAN PEPPER HAMILTON SANDERS LLP               TROUTMAN PEPPER HAMILTON SANDERS LLP

 By: /s/ Marcy J. McLaughlin Smith                  By: /s/ Marcy J. McLaughlin Smith
     David M. Fournier (DE No. 2812)                    David M. Fournier (DE No. 2812)
     Marcy J. McLaughlin Smith (DE No. 6184)            Marcy J. McLaughlin Smith (DE No. 6184)
     Hercules Plaza                                     Hercules Plaza
     1313 Market Street                                 1313 Market Street
     Suite 5100                                         Suite 5100
     P.O. Box 1709                                      P.O. Box 1709
     Wilmington, DE 19899-1709                          Wilmington, DE 19899-1709
     Telephone: 302.777.6500                            Telephone: 404.885.3000
     Facsimile: 302.421.8390                            Facsimile: 404.885.3900
 -and-                                              -and-
     Harris B. Winsberg (admitted pro hac vice)         Harris B. Winsberg (admitted pro hac vice)
     Matthew G. Roberts (admitted pro hac vice)         Matthew G. Roberts (admitted pro hac vice)
     Bank of America Plaza                              Bank of America Plaza
     600 Peachtree Street NE                            600 Peachtree Street NE
     Suite 3000                                         Suite 3000
     Atlanta, GA 30308-2216                             Atlanta, GA 30308-2216
     Telephone: 404.885.3000                            Telephone: 404.885.3000
     Facsimile: 404.885.3900                            Facsimile: 404.885.3900

 -and-                                              -and-
     NICOLAIDES FINK THORPE MICHAELIDES                 BRADLEY RILEY JACOBS PC
     SULLIVAN LLP                                       Todd C. Jacobs (admitted pro hac vice)
     Matthew S. Sorem (admitted pro hac vice)           John E. Bucheit (admitted pro hac vice)
     10 S. Wacker Dr.                                   320 W. Ohio Street
     21st Floor                                         Suite 3W
     Chicago, IL 60606                                  Chicago, IL 60654
     Telephone: 312.585.1433                            Telephone: 312.281.0295
     Facsimile: 312.585.1401
 -and-                                              Attorneys for National Surety Corporation




                                            -2-
#110656456 v2
                Case 20-50601-LSS       Doc 53       Filed 10/12/20   Page 3 of 4




        MCDERMOTT WILL & EMERY LLP
        Margaret H. Warner (admitted pro hac vice)
        Ryan S. Smethurst (admitted pro hac vice)
        The McDermott Building
        500 North Capitol Street, NW
        Washington, DC 20001-1531
        Telephone: 202.756.8228
        Facsimile: 202.756.8087

Attorneys for Allianz Global Risks US Insurance
Company




                                               -3-
#110656456 v2
                     Case 20-50601-LSS       Doc 53     Filed 10/12/20   Page 4 of 4




                         BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC

                                        Adv. Case No. 20-50601 (LSS)
                                                Service List




BY EMAIL                                                 BY EMAIL
Erin R. Fay, Esq.                                        SHIPMAN & GOODWIN LLP
Gregory J. Flasser, Esq.                                 James P. Ruggeri, Esq.
600 North King Street                                    Joshua D. Weinberg, Esq.
Suite 400                                                Abigail W. Williams, Esq.
Wilmington, DE 19899-1709                                1875 K Street, NW, Suite 600
efay@bayardlaw.com; gflasser@bayardlaw.com               Washington, DC 20003
                                                         jruggeri@goodwin.com; jweinberg@goodwin.com;
                                                         awilliams@goodwin.com

BY EMAIL
SHIPMAN & GOODWIN LLP
Eric S. Goldstein, Esq.
One Constitution Plaza
Hartford, CT 06103
egoldstein@goodwin.com




                                                  -2-
     #110656456 v2
